Cunningham, Presiding Judge.
This ease has been before the court on a motion to dismiss the writ of error, at which time briefs were filed by both parties. Briefs, on the merits have been also filed, and the case has been argued orally. The rules of law applicable to the facts in this case are too familiar to justify the preparation and filing of an opinion, and there are practically no disputed facts.
The trial court clearly committed reversible error, and the judgment will be reversed with instructions to the trial court to dismiss the petition of the defendant in error, Cassell.

Reversed- and Remanded with Directions.